DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments to claims 12 and 13, filled on October 12, 2020 have been acknowledged and are fully considered. 
Claim Objections
Claim 7 is objected to because of the following informalities: in line 2, applicant states (Li1+x, (NiaMnbCOc)1-x,O2, applicant uses CO. It is examiner’s suggestion that applicant change CO to read Co. 
In line 3, applicant states wherein 0.05≤ x’≤ 0.10, applicant denotes x’.  There is no x’ in the formula in line 2. This appears to be a typographical error.  It is the examiner’s suggestion that applicant change x’ to x.
In line 3, applicant denotes and “a, band care each greater than zero.  This appears to be a typographical error.  It appears applicant intended the line to read, “ a, b and c are each greater than zero” . It is the Examiner’s suggestion that applicant add a coma after b and add a space after the comma.  Also add a space between the terms c and are, to read a, b and c are each greater than zero.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1- 4, 6, 9-16, and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Hyuck et al., (KR 20170142393 for citations, using EPO machine translation for citations), and further in view of  Choi et al., (WO 2018097562, using EPO machine translation for citations). 
Regarding claims 1, 2, 9, 11, 12, 13 and 18,  Hyuck discloses an cathode active material particle for a secondary battery comprising a core comprising a lithium cobalt oxide (CLAIM 2) and a shell coated on the surface of the core comprising a lithium-nickel-based oxide (Hyuck: [0011]-[0012]),  and the negative electrode active material includes silicon based alloys (Hyuck: [0067]). (CLAIM 11) Examiner notes that the core reads on the claimed first lithium metal oxide, and the shell reads on the claimed second lithium metal oxide. Hyuck further discloses the core of the stabilized positive electrode active material is lithium cobalt oxide (Hyuck: [0011]) (CLAIM 2) Examiner notes that lithium cobalt oxide has a nickel content of less than 30 mole% ([0015], [0019], [0022]).
Hyuck further discloses the shell comprises a lithium nickel based oxide represented by LibNi0.5Co0.2Mn0.3O2 or LibNi0.6Co0.2Mn0.2O2 (Hyuck: [0040]). Examiner notes that LibNi0.5Co0.2Mn0.3O2 or LibNi0.6Co0.2Mn0.2O2 has a nickel content of greater than 30 mole%. 
Hyuck does not disclose the second lithium metal oxide is provided in the positive electrode composition in an amount of less than 20 wt. %, based on the total weight of the first lithium metal oxide and second lithium metal oxide in the positive electrode composition. However, Hyuck discloses in order to prevent a problem with interfacial resistance between the core and shell, and to improve lithium movement and battery characteristics, the weight ratio (B/A) of the shell (B) to the core (A) may be 0.001 to 0.3 (Hyuck: [0033]-[0035]). When the weight ratio of the shell to the core is less than 0.01, the ratio of the shell in the cathode active material particles is too small, and the desired effect may not be sufficiently exhibited. On the contrary, there is a problem that the ratio of the shells in the cathode active material particles becomes excessively high and the rolling density is lowered (Hyuck: [0036]). 
 In an effort to achieve the desired interfacial resistance and battery capacity, the skilled artisan would find it obvious to choose an appropriate amount of the  second lithium oxide ( shell of Hyuck) based on the total weight of the first lithium metal oxide (core of Hyuck) and second lithium metal oxide (shell of Hyuck) in the positive electrode composition.  It would have been obvious to one having ordinary skill in the art to have the shell (second lithium oxide) of modified Huck be in a range of 20 wt. % or less, based on the total weight of the first lithium metal oxide and second lithium metal oxide in the positive electrode composition.
Hyuck does not disclose the first lithium metal oxide has a D50 of greater than 2 micrometers or greater than 5 micrometers. Hyuck does not disclose the second lithium metal oxide has a D50 of less than 2 micrometers or less than 1 micrometer. Choi discloses a first cathode active material and a second cathode active material may include a lithium transition metal oxide represented by formula LiaNi 1-x-yCoxMnyMzO2, where M is at least one selected from the group consisting of Al. The first active material may be lithium cobalt oxide LiCoO2 (Choi: [0022]-[0026]). The average particle size (D50) of the first cathode active material is larger than the average particle size (D50) of the second cathode active material (Choi: [0029]). Choi further discloses the average particle diameter (D50) of the first cathode active material layer may be 10 to 100 µm, and the average particle diameter (D50) of the second cathode active material may be 1 to 15 µm. When the D50 of the second cathode active material is less than 5% of the first active material D50, much side reaction may occur due to considerably large specific surface area, if it exceeds 80%, the difference in the conductivity and electrode resistance of the lower layer portion of the electrode may be insufficient (Choi:[0047]). 
 Examiner notes the first cathode active material layer reads on the claimed first lithium metal oxide and the second cathode active material layer reads on the claimed second lithium 
Examiner further notes that D50 of the second active material layer 1 µm is included within the claimed range of less than 2 micrometers.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05.
Therefore it would have been obvious to one having ordinary skill in the art to use the overlapping range D50 of 1 µm as it lies inside the range of less than 2 microns.  It would have been obvious to one having ordinary skill in the art to have the core lithium cobalt oxide of Hyuck have a D50 of 10 to 100 um, and to have the D50 of the shell (second lithium metal oxide) of Hyuck be in amount on 1 µm in order to improve the conductivity and electrode resistance, as taught by Choi. 
Modified Hyuck does not disclose the second lithium oxide (core) has a D50 of less than 1 micrometer. However, as noted above by Choi when the D50 of the second cathode active material is less than 5% of the first active material D50, much side reaction may occur due to considerably large specific surface area, if it exceeds 80%, the difference in the conductivity and electrode resistance of the lower layer portion of the electrode may be insufficient (Choi: [0047]). Examiner notes that the shell or the second cathode active material acts as a coating/protective layer for the core/first active material. Examiner further notes that in modified Hyuck, the D50 of the lithium cobalt oxide core is in a range from 10 to 100 µm, examiner notes that if the D50 of modified Hyuck is for example 10 µm, the D50 of the second lithium metal oxide (shell) would be at least 0.5 µm. Examiner notes 0.5 µm is within the claimed range of less (CLAIMS 1, 9 and 18)
Modified Hyuck does not disclose the production surface of the second lithium metal oxide is greater than 0.003 m2/mAh and less than 0.015 m2/mAh. Based on the definition provided in the instant specification at page 8, lines 18-25, production surface is the surface area (m2 ) of the second lithium oxide divided by the reversible capacity (mAh) of the silicon containing negative electrode.  Examiner notes that production surface depends on the outer diameter of each active material and particle amount, reversible capacity relates to the total amount of the lithium that can be delithiated to reach a desired amount of stored energy. Further, in an effort to achieve a desired amount of energy capacity in order to power a chosen device such as mobile device or a vehicle (Hyuck: [0002] and [0003]), the skilled artisan would find it obvious to choose an appropriate amount of lithium metal oxide along with an appropriate size and thickness of the electrode. The production surface is an optimizable feature. By utilizing the disclosed particle sizes in combination with adjusting the capacity of the silicon containing negative electrode, by way of adjusting its thickness and size, in order to arrive at a desired capacity, it would have been obvious to one having ordinary skill in the art to arrive at a range of production surface that encompasses the claimed range of greater than 0.003 m2/mAh and less than 0.015 m2/mAh, thus rendering its selection obvious. (CLAIMS 12 and 13 )
Regarding claims 3, 4 and 6, modified Hyuck discloses all of the limitations as set forth above in claim 1. Modified Hyuck further discloses the lithium nickel based oxide core may be LibNi0.5Co0.2Mn0.3O2 or LibNi0.6 Co0.2Mn0.2O2.  Examiner notes LibNi0.5Co0.2Mn0.3O2 and  Co0.2Mn0.2O2 reads on the claimed Li(NixMnyCoz)O2, where x, y, and z are greater than zero, (x is 0.5 or 0.6, y is 0.3 or 0.2, z is 0.2 all greater than zero),  x+y+z=1 (0.5+0.3+0.2=1; 0.6+0.2+0.2=1), and x is greater than 0.33 (x is 0.5 or 0.6, greater than 0.33).  (CLAIM 3)
Examiner notes LibNi0.6 Co0.2Mn0.2O2 reads on the claimed x is 0.58 -0.62, y is 0.18-0.22, z is 0.18-0.22 (x is 0.6, y is 0.2, z is 0.2). (CLAIM 4) Examiner notes LibNi0.6 Co0.2Mn0.2O2   reads on the claimed x is equal to or greater than 0.6 (x is 0.6) (Hyuck: [0040]). (CLAIM 6)
Regarding claim 10, modified Hyuck discloses all of the limitations as set forth above in claim 1. Modified Hyuck does not disclose the second lithium metal oxide (shell of Hyuck) is provided in an amount such that the second lithium metal oxide accounts for less than 10% of the reversible capacity of the positive electrode composition. Examiner notes that the instant specification defines reversible capacity as the amount of lithium that can be electrochemically lithiated after complete delithiation (page.4/ lines 19-20). Examiner further notes that the shell of Hyuck is within the range of 20 wt. % or less, and therefore the shell of Hyuck would account for less than 10% of the reversible capacity based on its small amount included in the positive active material composition.  It would have been obvious to one having ordinary skill in the art to have the second lithium metal oxide (shell of Hyuck) account for less than 10% of the positive electrode composition, in an effort to improve the performance of the battery.  (CLAIM 10) 
Regarding claim 14, modified Hyuck discloses all of the limitations as set forth above in clam 1. Modified Hyuck further discloses a non- aqueous electrolyte solution includes non-aqueous organic solvents and methyl acetate (Hyuck: [0070]). (CLAIM 14)
Regarding claim 15, modified Hyuck discloses all of the limitations as set forth above in clams 13. Modified Hyuck further discloses a non-aqueous electrolyte solution includes non-aqueous organic solvents and including methyl acetate (Hyuck: [0070]). (CLAIM 15)
Regarding claim 16, modified Hyuck discloses all of the limitations as set forth above in claim 1. Modified Hyuck further discloses carbon dioxide gas may be further added to improve the high temperature storage characteristics (Hyuck: [0074]). (CLAIM 16) 
Claims 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hyuck et al., (KR 20170142393 for citations, using EPO machine translation for citations), in view of Choi et al., (WO 2018097562, using EPO machine translation for citations), as applied to claim 1 and 3 above, and further in view of Shen et al., (US20180323421).
Regarding claims 5 and 7, modified Hyuck discloses all of the limitations as set forth above in claims 3 and 1. Modified Hyuck does not explicitly disclose, wherein x is 0.78-0.82, y is 0.08-0.12, and z is 0.08-0.12.  Modified Hyuck does not explicitly disclose the second lithium metal oxide comprises a material having a formula; Li1+x(NiaMnbCoc)1-x'O2, wherein 0.05≤ x ≤ 0.10, a+b+c=1, c/(a+b)<0.25,a>0.30, and a, b and c are greater than zero.  
Shen discloses a cathode material comprising a core shell composite comprising a core comprising a lithium transition metal oxide and a shell formed by coating the surface of the core with a transition metal oxide (Shen:[0101]). Shen further discloses  a shell formed by coating the surface of the core with a lithium transition metal oxide, Li1+z NixMnyCo1-x-yO2 wherein each x is independently from 0.3 to 0.8 which overlaps with the claimed range of .78-.82, each y is independently from 0.1 to 0.45 ; and each z is independently from 0 to 0.2 (Shen:[0069]),  which reads on the claimed  of Li1+x(NiaMnbCoc)1-x O2, wherein 0.05≤ x ≤ 0.10, a+b+c=1, c/ (a+b) <0.25, a>0.30, and a, b and c are greater than zero.
Shen further teaches each of the lithium transition metal oxide is independently selected from the group consisting of LiCoO2 (Shen: [0020], L1-7). Shen further teaches the cathode material is a nickel rich cathode material NMC811 (Shen: [0021]), see example 15, cathode 0.8 Mn0.1 Co0.1O2 (NMC811) (Shen:[0252]), which reads on the claimed range wherein x is 0.78-0.82, y is 0.08-0.12, and z is 0.08-0.12.
It would have been obvious to one having ordinary skill in the art to choose NMC811 of Shen, as the second lithium metal oxide (shell) of Hyuck in order to further improve battery capacity with a reasonable expectation of success since such choices are within the scope of the second lithium metal oxide of Hyuck. (CLAIMS 5 and 7) 
Regarding claim 8, modified Hyuck discloses all of the limitations as set forth above in claim 1. Modified Hyuck does not disclose the second lithium metal oxide comprises a material having a formula: Li1+x" (NiaCobAlc)1-x"O2, where x"≥0, and a, b, and c are greater than zero, a+b+c=1 and a >0.7.  
Shen further teaches a shell formed by coating the surface of the core with a lithium transition metal oxide, LiNixCoyAlzO2 is independently selected, wherein each x is independently from 0.3 to 0.8; each y is independently from 0.1 to 0.45; and each z is independently from 0 to 0.2 (Shen: [0069]). Example 17, the cathode material Li1.0 Ni0.8 Co0.15 Al0.05 O2 (Shen: [0256]). Which is within the claim ranges of Li 1+x"(NiaCobAlc)1-x"O2, where x"≥0, and a, b, and c are greater than zero, a+b+c=1 and a >0.7.
It would have been obvious to one having ordinary skill in the art to use the cathode material Li1.0Ni0.8Co0.15Al0.05O2 of Shen, for the second lithium metal oxide (shell) of Hyuck, in order to further improve battery capacity, with a reasonable expectation of success since such choices are within the scope of the second lithium metal oxide of modified Hyuck.   (CLAIM 8)
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hyuck et al., (KR 20170142393 for citations, using EPO machine translation for citations),further in view of  Choi  as applied to claim 1 above, and further in view of Kim et al., (US 20070154810).
Regarding claim 17, modified Hyuck discloses all of the limitations as set forth above in claim 1. Modified Hyuck does not disclose an electrolyte comprising a linear pyro carbonate. Kim teaches a rechargeable lithium battery including an electrolyte, a negative electrode and a positive electrode (Kim: [0012]). Kim further teaches the electrolyte further includes a linear pyrocarbonate based compound, such as dimethyl pyrocarbonate and diethyl pyrocarbonate (Kim: [0030]). Kim further teaches a rechargeable lithium battery including an electrolyte comprising a pyrocarbonate based compound additive for decreasing the resistance of the SEI layer at low temperatures (Kim: [0018]).  
It would have been obvious to one having ordinary skill in the art to add the pyrocarbonate additive of Kim to the electrolyte of modified Hyuck in order to decrease the resistance of the SEI layer at low temperatures. The examiner notes that the linear pryocarbonate taught by Kim produces carbon dioxide (Kim: [0032], see also original instant specification pg. 13 lines 20-28). (CLAIM  17)
Response to Arguments
Applicant’s arguments filed on October 12, 2020, with respect to the rejections of claims 1-18 under 35 U.S.C. 103 and have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection are made above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397.  The examiner can normally be reached on Monday- Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIARA TRANT/
Examiner, Art Unit 1722